DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, the limitation “determining a health risk level for at least one of a space or one or more individuals in a building using the health risk data” recite mental processes. As described in the Specification [0158] encompasses the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, the limitations of determining a health risk level, and performing at least one of an air handling action or a disinfection action in the building based on the health risk level recite a Certain Method of Organizing Human Activity, as they encompass managing personal behavior or relationships or interactions between people (including 
This judicial exception is not integrated into a practical application. The claim recite “a method in a building management system (BMS) performed by one or more processors.” The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites “receiving health risk data for an infectious disease.” These limitation merely add insignificant extra-solution activity to the judicial exception because they claim mere data gathering. Further, the claim recites “performing at least one of an air handling action or a disinfection action in the building based on the health risk level.” The limitation does not integrate the invention into a practical application because it’s just “applying” the abstract idea. It can also be viewed as generally linking the use of the judicial exception to a technological environment.  Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “receiving” limitation does not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional (See MPEP 2106.05(d) – receiving or transmitting data over a network.). Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of “performing at least one of an air handling action or a disinfection action in the building based on the health risk level” 

Regarding claims 8 and 15, the claims have similar limitations as claim 1; moreover, Claim 8 recites a system, and Claim 17 recites method performed by one or more processors, which are generic computer components and do not practically integrate the invention nor amount to significantly more. The claims 8 and 15 are not patent eligible.

Dependent claims 2-7, 9-14, and 16-20 are directed to details of “performing the air handling action”, “performing the disinfection action”, “receiving a user input”, “receiving the health risk data”, or “determining the health risk level”, which are mere further details of the mental processes recited in the independent claims, and as such, they are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 10-15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Boisvert et al. (US 2020/0227159 A1 –hereinafter Boisvert).
Regarding Claim 1, Boisvert teaches a method in a building management system (BMS) performed by one or more processors, the method comprising: 
receiving health risk data for an infectious disease (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to receive data from the one or more sensors 204, 206, 207”); 
determining a health risk level for at least one of a space or one or more individuals in a building using the health risk data (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to [...] determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection”); and 
performing at least one of an air handling action or a disinfection action in the building based on the health risk level (see [0018]; Boisvert: “The BMS 12, as described herein according to the various illustrative embodiments, may be used to control the one or more client devices in order to control certain environmental conditions (e.g., temperature, ventilation, humidity, lighting, etc.) to reduce the risk of infection for building occupants.”).
Regarding claim 2, Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein performing the air handling action comprises increasing an outdoor air ventilation rate in the space in the building (see [0053]; Boisvert: “In a first example rule 420 a, if an elevated particle count is detected, the air changes per hour (ACH) may be increased”).

Regarding claim 3, Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein performing the disinfection action comprises using disinfectant light to sanitize air circulated through the space in the building (see [0053]; Boisvert: “In another example rule 420 b, if an elevated biological particle count is detected the ACH may be increased and an ultraviolet (UV) light activated to kill the biological particles”).

Regarding claim 4, Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein performing the disinfection action comprises performing air filtration at an air handling unit of the BMS (see [0053]; Boisvert: “In another example rule 420 f, if conditions are indicative of an elevated risk of mold, the ACH may be increased, a dehumidifier activated, and the temperature of the room decreased. In some cases, the ACH may be increased to increase the volume of air, to maintain directional air, and/or to maintain a cleanliness of the air.” That is, maintaining a cleanliness of the air reads on ‘performing air filtration at an air handling unit of the BMS’).

Regarding claim 6, Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein receiving the health risk data for the infection disease comprises at least one of receiving the health risk data from a health authority source or receiving biometric data from individuals in the building (see [0043]; Boisvert: “The building management system(s) 234 may maintain a second, or rules, database 244 that includes a set of rules or algorithms that may be used to identify actions that should be taken to lower a patient's risk of infection. In some cases, the rules database 244 may also include one or more programmable infection risk compliance parameters. In some cases, the rules or algorithms may be used to control the building management system 234 in accordance with one or more programmable risk compliance parameters for a particular room to help mitigate the elevated infection risk in the particular room.” See [0050]; Boisvert: “It is contemplated that the infection risk compliance parameters may be manually entered by a user (e.g., an installer or the medical facility) at the controller 238 (or a remote device 248) or the user may use the controller 238 (or a remote device 248) to send a request to the external server(s) 246 to obtain the rules database, as shown at block 302.” Since the second/rule database is entered and maintained by the medical facility or the external server(s), it reads on ‘at least one of receiving the health risk data from a health authority source’).

Regarding claim 8, Boisvert teaches a building management system (BMS), the system comprising: 
one or more processors (see [0031]; Boivert: “The controller 104 may include one or more controllers or processors that execute instructions stored in the system memory 106. The controller 104 may include a programmable microprocessor.”); and 
one or more computer-readable storage media having instructions stored thereon that (see [0032]; Boisvert: “The system memory 106 of the host device 70 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 112 and/or cache memory 114.”), upon execution by the one or more processors (see [0031]; Boisvert: “The controller 104 may include one or more controllers or processors that execute instructions stored in the system memory 106.”), cause the one or more processors to implement operations comprising: 
receiving health risk data for an infectious disease (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to receive data from the one or more sensors 204, 206, 207”); 
determining a health risk level for at least one of a space or one or more individuals in a building using the health risk data (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to [...] determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection”); and 
performing at least one of an air handling action or a disinfection action in the building based on the health risk level (see [0018]; Boisvert: “The BMS 12, as described herein according to the various illustrative embodiments, may be used to .

Regarding to Claim 10, the limitations in this claim is taught by of Boisvert as discussed connection with claim 2.

Regarding claim 11, Boisvert teaches all the limitations of claim 8 above, Boisvert further teaches wherein performing the disinfection action comprises at least one of using disinfectant light to sanitize air circulated through the space in the building (see [0053]; Boisvert: “In another example rule 420 b, if an elevated biological particle count is detected the ACH may be increased and an ultraviolet (UV) light activated to kill the biological particles”), performing air filtration at an air handling unit of the BMS (see [0053]; Boisvert: “In another example rule 420 f, if conditions are indicative of an elevated risk of mold, the ACH may be increased, a dehumidifier activated, and the temperature of the room decreased. In some cases, the ACH may be increased to increase the volume of air, to maintain directional air, and/or to maintain a cleanliness of the air.” That is, maintaining a cleanliness of the air reads on ‘performing air filtration at an air handling unit of the BMS’), providing ozone in the space in the building, or using a humidifier to add disinfectant to air in the space in the building (see [0053]; Boisvert: “In another example rule 420 c, if there is elevated traffic in a room (e.g., more people than expected and/or doors opening more than expected) the ACH may be increased and a UV light activated to kill the biological d, if elevated humidity is detected, the ACH may be increased and a dehumidifier activated.”).

Regarding claim 12, Boisvert teaches all the limitations of claim 8 above, Boisvert further teaches wherein determining the health risk level comprises determining a probability of infection (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to receive data from the one or more sensors 204, 206, 207 and determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection.”) using occupancy data for the building (see [0028]; Boisvert: “The building control devices 22, 32, 42, 62 and/or the host device 70 may receive a signal from the occupancy sensor indicative of occupancy within a room or zone of the building or structure 10”) and an outdoor air ventilation rate (see [0045]; Boisvert: “Some conditions that may increase a risk of infection include, but are not limited to, a high particulate count, a high humidity level, a low humidity level, a high room temperature, high traffic into, out of, and/or within the room, high biological particle levels, low air changes per hour (ACH), low air velocity, high air velocity, high mold conditions, etc.”).

Regarding to Claim 13, the limitations in this claim is taught by of Boisvert as discussed connection with claim 6.

Regarding claim 14, Boisvert teaches all the limitations of claim 8 above, Boisvert further teaches wherein determining the health risk level comprises determining whether any individuals in the building have been infected with the infectious disease (see [0056]; Boivert: “when a low-infection-risk patient is moved out of a room and a high-infection-risk patient in moved into the room, an elevated infection risk alert from the elevated risk determination system 230 may cause the controller 238 of the building management system 234 to control the environment differently and may even schedule an extra cleaning beyond the normal cleaning schedule”. See [0053]; Boisvert: “In yet another example rule 420 e, if the patient condition is indicative of a higher risk for infection, the ACH may be increased, a UV light activated, and the humidity increased.”).

Regarding claim 15, Boisvert teaches a method in a building management system (BMS) performed by one or more processors, the method comprising: 
receiving health risk data for an infectious disease (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to receive data from the one or more sensors 204, 206, 207”);
receiving occupant data for one or more individuals in a building (see [0028]; Boisvert: “The building control devices 22, 32, 42, 62 and/or the host device 70 may receive a signal from the occupancy sensor indicative of occupancy within a room or zone of the building or structure 10”); 
determining a health risk level for at least one of a space in the building or the one or more individuals in the building using the health risk data and the occupant data (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to [...] determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection”); and 
performing at least one of an air handling action or a disinfection action in the building based on the health risk level (see [0018]; Boisvert: “The BMS 12, as described herein according to the various illustrative embodiments, may be used to control the one or more client devices in order to control certain environmental conditions (e.g., temperature, ventilation, humidity, lighting, etc.) to reduce the risk of infection for building occupants.”).

Regarding claim 17, Boisvert teaches all the limitations of claim 15 above, Boisvert further teaches wherein performing the air handling action comprises increasing an outdoor air ventilation rate in the space in the building (see [0053]; Boisvert: “In a first example rule 420 a, if an elevated particle count is detected, the air changes per hour (ACH) may be increased”), and wherein performing the disinfection action comprises at least one of using disinfectant light to sanitize air circulated through the space in the building (see [0053]; Boisvert: “In another example rule 420 b, if an elevated biological particle count is detected the ACH may be increased and an ultraviolet (UV) light activated to kill the biological particles”) or performing air filtration at an air handling unit of the BMS (see [0053]; Boisvert: “In another example rule 420 f, if conditions are indicative of an elevated risk of mold, the ACH may be increased, a dehumidifier activated, and the temperature of the room That is, maintaining a cleanliness of the air reads on ‘performing air filtration at an air handling unit of the BMS’).

Regarding claim 18, Boisvert teaches all the limitations of claim 15 above, Boisvert further teaches wherein receiving the health risk data for the infection disease comprises at least one of receiving the health risk data from a health authority source (see [0043]; Boisvert: “The building management system(s) 234 may maintain a second, or rules, database 244 that includes a set of rules or algorithms that may be used to identify actions that should be taken to lower a patient's risk of infection. In some cases, the rules database 244 may also include one or more programmable infection risk compliance parameters. In some cases, the rules or algorithms may be used to control the building management system 234 in accordance with one or more programmable risk compliance parameters for a particular room to help mitigate the elevated infection risk in the particular room.” See [0050]; Boisvert: “It is contemplated that the infection risk compliance parameters may be manually entered by a user (e.g., an installer or the medical facility) at the controller 238 (or a remote device 248) or the user may use the controller 238 (or a remote device 248) to send a request to the external server(s) 246 to obtain the rules database, as shown at block 302.” Since the second/rule database is entered and maintained by the medical facility or the external server(s), it reads on ‘at least one of receiving the health risk data from a health authority source’)

Regarding to Claim 19, the limitations in this claim is taught by of Boisvert as discussed connection with claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boisvert, and further in view of Gupta et al. (US 2017/0211837 A1 –hereinafter Gupta).
Regarding claim 5, Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches further comprising receiving a user input indicative of (see [0051]; Boisvert: “In some embodiments, the infection risk compliance parameters may be specific to a particular patient or type of patient. For example, if a high-infection-risk patient is present in a room (e.g. open wound, weak immune system, etc.), a user may 238, and the rules may cause the controller 238 to control the environment in that room differently than if a low-infection-risk patient (e.g. dehydrated) were in the room.”), wherein performing at least one of the air handling action or the disinfection action comprises performing at least one of the air handling action or the disinfection action in accordance with the user input (see [0051]; Boisvert: “In some cases, the processing unit may identify a risk of infection (e.g., SSI and/or HAI) based on the sensor data. The processing unit may then adjust a building control parameter (e.g., transmit a change in control parameter to a particular device of the building management system) to mitigate or reduce the risk of infection. […] In some cases, the processing unit may be configured to generate compliance reports and/or HAI/SSI risk reports (automatically or in response to user input).”).
However, Boisvert does not explicitly teach receiving a user input indicative of a desired weighting of energy consumption…
Gupta from the same or similar field of endeavor teaches receiving a user input indicative of a desired weighting of energy consumption… (see [0044]; Gupta: “The Γ matrix captures the weight of the energy cost relative to the total discomfort cost. In practice, it could be determined by the actual cost of energy, as well as additional input from the building operator to determine how much relative weight to associate with the energy cost as compared to the occupant discomfort costs.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boisvert to include Gupta's features of receiving a user input indicative of a desired weighting of energy consumption. Doing so would 

Regarding to Claim 9, the limitations in this claim is taught by the combination of Boisvert and Gupta as discussed connection with claim 5.

Regarding to Claim 20, the limitations in this claim is taught by the combination of Boisvert and Gupta as discussed connection with claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boisvert, and further in view of Sze To et al. (NPL: “Review and comparison between the Wells–Riley and dose-response approaches to risk assessment of infectious respiratory diseases” (2010) –hereinafter Sze To).
Regarding claim 7, Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein determining the health risk level comprises determining a probability of infection (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to receive data from the one or more sensors 204, 206, 207 and determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection.”) using occupancy data for the building (see [0028]; Boisvert: “The building control devices 22, 32, 42, 62 and/or the host device 70 may receive a signal from the occupancy sensor indicative of occupancy within a room or zone of the building or structure 10”), (see [0045]; Boisvert: “Some conditions that may increase a risk of infection include, but are not limited to, a high particulate count, a high humidity level, a low humidity level, a high room temperature, high traffic into, out of, and/or within the room, high biological particle levels, low air changes per hour (ACH), low air velocity, high air velocity, high mold conditions, etc.”).
However, Boisvert does not explicitly teach wherein determining the health risk level comprises determining a probability of infection using …a quanta generation rate for the infectious disease…
Sze To from the same or similar field of endeavor teaches wherein determining the health risk level (see page 5, left column; Sze To: “The Wells–Riley equation provides a simple and quick assessment of the infection risk of airborne transmissible diseases.”) comprises determining a probability of infection using …a quanta generation rate for the infectious disease…(see page 3, right column; Sze To: “where P1 is the probability of infection, C is the number of infection cases, S is the number of susceptibles, I is the number of infectors, p is the pulmonary ventilation rate of a person, q is the quanta generation rate, t is the exposure time interval, and Q is the room ventilation rate with clean air.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boisvert to include Sze To's features of determining a probability of infection using a quanta generation rate for the infectious disease. Doing so would evaluate the effectiveness of infection control measures. (To, page 2)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boisvert, and further in view of Bitran et al. (US 2017/0039339 A1 –hereinafter Bitran).
Regarding claim 16, Boisvert teaches all the limitations of claim 15 above; however, Boisvert does not explicitly teach wherein receiving the occupant data comprises receiving biometric data from one or more wearable devices associated with the one or more individuals in the building and receiving health record data regarding the infectious disease for the one or more individuals in the building.
Bitran from the same or similar field of endeavor teaches wherein receiving the occupant data comprises receiving biometric data from one or more wearable devices associated with the one or more individuals in the building (see [0011]; Bitran: “The statistics can include biometric data (e.g., body temperature, heart rate, blood oxygen saturation, etc.,) sensed by a user device such as a mobile computing device (e.g., smartphone, wearable device, etc.,) as well as medical records of users in the group”) and receiving health record data regarding the infectious disease for the one or more individuals in the building (see [0011]; Bitran: “The computing system also gathers aggregated medical records statistics corresponding to the group of other registered users. For instance, the computing system may gather statistics indicating that some of the members of the registered user group are likely to have influenza, a common cold, chickenpox, and/or other infectious diseases[…] These statistics can then be used to ascertain group health data representing a health condition (e.g., infectious disease condition) of the group of registered users.” Group health data reads on ‘health record data’).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117